Case 3:19-cv-01762-RDM Document11 Filed 09/17/20 Page 1 of 8

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
Plaintiff :
V. : 3:19-CV-1762
: (JUDGE MARIANI)
STEVEN DARVELL :
Defendant
MEMORANDUM OPINION

 

|. INTRODUCTION AND PROCEDURAL HISTORY

Presently before the Court is the United States’ Motion for Default Judgment (Doc.
7). For the reasons set forth herein, the Court will grant the United States’ motion.

On October 9, 2019, Plaintiff, the United States of America on behalf of its Agency,
the Rural Housing Service, filed a Complaint seeking mortgage foreclosure on property
located at 69 Pamela Dr., Drums, PA, 18222, of which Defendant Steven Darvell is the
current record holder. (Doc. 1).

An Affidavit of Service filed of record demonstrates that service was effected on
Defendant Darvell on November 13, 2019. (Doc. 5). However, no attorney has entered an
appearance on behalf of the defendant nor has the defendant filed a pleading or performed
any other action to otherwise defend the case. Thus, on December 5, 2019, Plaintiff filed a
Request for Entry of Default, pursuant to Fed. R. Civ. P. 55(a), against Defendant Darvell

(Doc. 6). The Clerk of Court entered default against the defendant on December 6, 2019.
Case 3:19-cv-01762-RDM Document11 Filed 09/17/20 Page 2 of 8

(Doc. 10). Simultaneously with the filing of the Request for Entry of Default, the United
States filed a Motion for Default Judgment pursuant to Fed. R. Civ. P. 55(b)(2) (Doc. 7).
Il. STANDARD OF REVIEW

Pursuant to the Federal Rules of Civil Procedure, “[w]hen a party against whom a
judgment for affirmative relief is sought has failed to plead or otherwise defend, and that
failure is shown by affidavit or otherwise, the clerk must enter the party's default’. Fed. R.
Civ. P. 55(a). Upon the party’s request, the clerk of court may then enter default judgment,
but only if the claim is for a sum certain or one that can be made certain by computation, the
defendant has made no appearance, and the defendant is not a minor or incompetent. /d.
at 55(b)(1). In all other cases, the party seeking a default judgment must make an
application to the court. /d. at 55(b)(2).

Although the entry of default judgment is “left primarily to the discretion of the district
court”, the discretion is not limitless given that cases should “be disposed of on the merits
whenever practicable.” Hritz v. Woma Corp., 732 F.2d 1178, 1180-1181 (3d Cir. 1984).
“Where a court enters a default judgment, ‘the factual allegations of the complaint, except
those relating to the amount of damages, will be taken as true.” DIRECTV, Inc. v. Pepe, 431
F.3d 162, 165 n. 6 (quoting Comdyne |, Inc. v. Corbin, 908 F.2d 1142, 1149 (3d Cir. 1990)).

Ill. BACKGROUND
The well-pleaded factual allegations of the Complaint, which the Court takes as true,

see DIRECTV, 431 F.3d at 165 n. 6, are set forth below.
Case 3:19-cv-01762-RDM Document11 Filed 09/17/20 Page 3 of 8

On or about February 8, 2013, the United States of America, acting through the Under
Secretary of Rural Development, on behalf of the Rural Housing Service, United States
Department of Agriculture, loaned Defendant Darvell $110,250.00 pursuant to the provisions
of Title V of the Housing Act of 1949, as amended, 42 U.S.C. § 1471, ef seq., and Defendant
executed and delivered to the United States a Promissory Note dated February 8, 2013, in
the amount of $110,250.00. (Doc. 1, at ff 3, 4; see a/so, Doc. 1- Ex. A). Darvell also
executed and acknowledged to the United States, on or about that same day, a Real Estate
Mortgage which granted and conveyed and mortgaged the real property described in the
Mortgage, specifically 69 Pamela Dr., Drums, PA, 18222, to the United States. (/d. at 5; see
also, Doc. 1, Ex. B). The Real Estate Mortgage was recorded on February 20, 2013, with the
Office of the Recorder of Deeds, Luzerne County, Pennsylvania. (/d. at J 5).

Steven Darvell is the owner and holder of the Note and Mortgage, neither of which
has been assigned. (/d. at 6).

The United States asserts that the Note and Mortgage are in default as Darvell has
“failed or refused to comply with the provisions of the Note and Mortgage, as follows: (a)
failed or refused to pay the installments of principal and interest when due; (b) failed or
refused to pay real estate taxes when due; and (c) failed to maintain the security of the
Property.” (Doc. 1, at 8). The Complaint therefore states that the United States “elects to
declare the entire amount of the indebtedness of the Note and Mortgage to be immediately

due and payable.” (/d. at ] 9). Plaintiff has sent Darvell “Notice of Acceleration of your
Case 3:19-cv-01762-RDM Document11 Filed 09/17/20 Page 4 of 8

Rural Housing Service Loan(s); Demand for Payment of that Dept; Notice of Right to Cure
your Delinquency; Notice of Intent to Foreclose; and Notice of your Opportunity to have a
Hearing Concerning this Action” and a Notice of Homeowner's Emergency Mortgage
Assistance Program pursuant to Act 91 of 1983 (as amended in 2008). (Doc. 1, Ex. D; Doc.
1, at J 11).

According to the United States, the amounts due and owing on the Note and

Mortgage, totaling $121,473.35, are calculated as follows:

PRINCIPAL BALANCE $99,362.77
Interest from 06/8/2016 to 03/20/2019 at 3.1250% $8,634.68
Interest Recapture $2,839.20
Late Charges $125.02
$110,961.67
Escrow/Impound Required +$2,310.06
Fees Required with Payoff Funds +$263.87
Fees Currently Assessed +$7,937.75
TOTAL $121,473.35

(Doc. 1, at J 10).
IV. ANALYSIS
“In a mortgage foreclosure action, the plaintiff must show the existence of an
obligation secured by a mortgage, and a default on that obligation.” United States v. Abell,

2012 WL 37627, at *2 (M.D. Pa. 2012) (granting United States’ unopposed motion for
Case 3:19-cv-01762-RDM Document11 Filed 09/17/20 Page 5 of 8

summary judgment in mortgage foreclosure action where Defendant secured loan pursuant
to Title V of the Housing Act of 1949) (collecting cases).

Here, the United States’ allegations, when taken as true, state a valid cause of action
for a mortgage foreclosure. The Government has adequately pleaded, and supported
through exhibits and affidavits attached to the Complaint and Motion for Default Judgment,
the existence of an obligation secured by a mortgage and promissory note, and a default by
Defendant Darvell on that obligation through his failure to comply with the provisions of the
Mortgage and Note by not paying the installments of principal and interest and the real
estate taxes and by failing to maintain the security of the property.

In determining whether to grant a motion for default judgment, a Court must also
consider three factors: “(1) prejudice to the plaintiff if default is denied, (2) whether the
defendant appears to have a litigable defense, and (3) whether defendant's delay is due to
culpable conduct.” Chamberlain v. Giampapa, 210 F.3d 154, 164 (3d Cir. 2000) (citing
United States v. $55,518.05 in U.S. Currency, 728 F.2d 192, 195 (3d Cir. 1984)).

With respect to the prejudice to the United States if default is denied, this factor
weighs in favor of the United States. Absent the default judgment, the United States will be
faced with an indefinite, and possibly permanent, delay in the adjudication of its claims and
is left with no alternative means to vindicate its claims against the defaulting party.

Furthermore, the record reflects that Defendant has not made a payment since June of
Case 3:19-cv-01762-RDM Document11 Filed 09/17/20 Page 6 of 8

2016, and the United States has therefore not received any payment for over four years and
will continue to suffer prejudice should this action not be timely resolved.

As to whether the defendant appears to have a litigable defense, this factor also
weighs in favor of the plaintiff. “The showing of a meritorious defense is accomplished
when ‘allegations of defendant's answer, if established on trial, would constitute a complete
defense to the action.” $55,518.05 in U.S. Currency, 728 F.2d at 195 (citing Tozer v.
Charles A. Krause Milling Co., 189 F.2d 242, 244 (3d Cir. 1951); Farnese v. Bagnasco, 687
F.2d 761, 764 (3d Cir. 1982)). In the present action, Darvell has not filed an answer or
performed any other action to defend the case or set forth any meritorious defenses and this
Court is not aware of one or more possible defenses which may constitute a complete
defense here.

The third factor, whether the defendant’s delay is due to culpable conduct, also
weighs in favor of the United States. “In this context culpable conduct means action taken
willfully or in bad faith.” Gross v. Stereo Component Sys., Inc., 700 F.2d 120, 123-124 (3d
Cir. 1983). Although the Court is reluctant to attribute bad faith to Darvell, the record
reflects that Defendant has been on notice of this action since approximately November 11,
2019, when service of the Complaint was effected (see Doc. 5). The Government further
mailed the Request for Entry of Default and the Motion for Default Judgment, Memorandum
of Law, and accompanying documents, in December, 2019, to Darvell in an attempt to place

him on notice of the motion for default and motion for default judgment. (Doc. 6, at 3; Doc.
Case 3:19-cv-01762-RDM Document11 Filed 09/17/20 Page 7 of 8

7, at 4). Despite service of the Complaint almost one year ago, and service of the Request
for Entry of Default and the Motion for Default Judgment and accompanying documents
approximately 9 months ago, Darvell has failed to respond or take any other action to
defend this lawsuit since its filing. At minimum, this lack of action amounts to deliberate and
willful conduct.

Finally, although the Court does not take as true the moving party’s factual
allegations or legal conclusions relating to the amount of damages as set forth in the
Complaint, Comdyne |, Inc., 908 F.2d at 1149, the United States has offered support for its
claim for a sum certain of $121,473.35 in its documents supporting the Complaint and the
Motion for Default Judgment, including the signed Promissory Note and signed Mortgage for
the property at issue both dated February 8, 2013, the Notice of Acceleration and Intention
to Foreclose, and the Act 91 Notice (Doc. 1, Ex. A-D), and the Affidavit of Attorney Rebecca
Solarz (Doc. 7, at 2-3).

Pursuant to the Federal Rules of Civil Procedure, a Court “may conduct hearings or
make referrals . .. when, to enter or effectuate judgment, it needs to: (A) conduct an
accounting; (B) determine the amount of damages; (C) establish the truth of any allegation
by evidence; or (D) investigate any other matter.” Fed. R. Civ. P. 50(b)(2). However, a
hearing is not necessary in this case where the United States seeks a foreclosure of the
promissory note and mortgage as this amount is a sum certain that has been adequately

supported by the evidence of record. See e.g., United States v. Sourbeer, 2016 WL
Case 3:19-cv-01762-RDM Document11 Filed 09/17/20 Page 8 of 8

5373641, at *2 (M.D. Pa. 2016)(“There are no damages, as Plaintiff seeks a foreclosure of
the promissory note and mortgage, and repayment of the loan, interest, and fees, totaling
$231,842.91... This amount is a sum certain, as ‘no doubt remains as to the amount to
which a plaintiff is entitled as a result of the defendant's default.’ Franchise Holding II, LLC
v. Huntington Rests. Grp., Inc., 375 F.3d 922, 929 (9th Cir. 2004), cert. denied, 544 US.
949 (2005).”); United States v. Kline, 2019 WL 1354150, at *2 (M.D. Pa. 2019).
V. CONCLUSION
For the foregoing reasons, the Court will grant the United States’ Motion for Default

Judgment (Doc. 7). A detailed Order follows.

  

"Li lbi

 

Robert D: Mariani
United States District Judge
